Title: Abigail Adams to Charles Storer, 18 May 1785
From: Adams, Abigail
To: Storer, Charles


     
      Dear Charles
      Auteuil May 18th 1785
     
     I received your Letter this Day when I was in Paris—for the last time! I took my leave of it, but without tears. Yet the thought that I might never visit it again gave me some pain, for it is as we say a dieing leave when we quit a place with that Idea.
     But now with regard to the appartments, I shall wish to be supplied with dinner. Supper, we eat none. Breakfast and tea in the afternoon we shall find ourselves. One of the Adelphia Buildings at which I lookd when in London and I think the next to that which I had, was of the kind I mentiond. It had all the appartments I wish for, but was not supplied with linnen. I shall only want table linnen perhaps for a week untill ours arrives and I should rather have appartments in which we could be wholy to ourselves and only supplied with our dinners from without. Bed linnen I have with me. I have lived here in so large a house and so good an air that I dread being pent up. We expect to set of the 20th. I know not how long we shall be in reaching nor where we shall alight. I believe it shall be at my old Lodgings the Adelphi untill I can see or here from you. Congress oblige us to oconomize. We must do as well as we can, but upon this Score, Silence. Your Friend and my son left us the 12th. We have not since heard from him. Your Cloaths are pack’d and your Books will come with our things, for which we have a permit, and the Duke of Dorset has been so obliging as to write to Mr. Pitt to give orders to the custom houses that we be admitted without Search, and has himself written to Dover for us. His Grace is vastly obliging. You see my haste, a thousand things are upon my hands and mind. Adieu remember me to your Sister. Yours
     
      A A
     
    